Title: To George Washington from a Continental Congress Camp Committee, 11 February 1778
From: Continental Congress Camp Committee
To: Washington, George



Sir
Moore Hall [Pa.] Feby 11th 1778

The travelling is so bad that we wish you wou’d not attempt to meet us, while it continues. We shall employ ourselves in that part of our business which can be done without your personal attendance.
We have been considering General Howe’s letter which you was pleased to lay before us yesterday, and seem agreed and confirmed in the opinion that he hath some latent meaning in those parts of it whic[h] were then pointed out. We flatter ourselves you will not take it amiss that we express to you our sentiments upon the proposition of a general exchange made at this time, by General Howe. We think he wou’d not do this, but for very cogent reasons, and altho’ we are not able to conjecture what they are with any very strong probability: yet this is clear that he confines his proposed exchange to Officers and Soldiers, and is totally silent as to Citizens. As the latter were expressly

comprehended in the original Cartel proposed by himself, and agreed upon between you; and as he has been called upon by Congress, if not by yourself, to explain certain passages in his former letter which you laid before Congress, and explicitly to declare in what light he held the faithful Citizens of these States, who by the fortune of war, or other accident had fallen, or shoud fall under his power: yet he has never deemed proper as we can learn, to make any reply at all, much less a full and satisfactory answer on that subject. We cannot but think that he affects to consider every such Citizen as a rebel unexchangeable; and amesnable to the Laws of England, and therefore treats them, if possible, with more rigour and cruelty than those whom he is pleased to say, properly fall under the denomination of prisoners of war. Impressed with the manifest injustice of such apprehensions which if well grounded, we deem a breach of his faith plighted in the Cartel, we cannot but think the present a happy opportunity of drawing forth from General Howe the most explicit declarations on a subject of so great importance to every mere Citizen of these States, and making a renewal of the Cartel, the sine qua non of an exchange—We are Sir with much esteem & respect your obedient humble Servants

Fra. Dana by Order

